Citation Nr: 0529444	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  99-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for scars.

2.  Entitlement to service connection for a left arm 
disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from June 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1998, by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for scars, a left arm disorder, bilateral hearing 
loss, and PTSD.  

The claim of entitlement to service connection for PTSD is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.

FINDINGS OF FACT

1.  The service medical records, including the 1952 
separation examination (which is of record), do not contain 
any reference to scars, the left arm, or hearing loss (such 
as complaints or treatment) or to a reported landmine 
explosion which the veteran maintains occurred in June 1951; 
nor any diagnosis of scars, a left arm injury, or bilateral 
hearing loss.  

2.  There are no post-service medical records documenting any 
complaints, treatment, or diagnoses relating to scars, a left 
arm disorder, or bilateral hearing loss, nor has the veteran 
identified any such records.

3.  The record is negative for any evidence of currently 
manifested bilateral hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385.

4.  Since the record does not document any currently 
diagnosed scarring, left arm disorder, or bilateral hearing 
loss, the record also fails to contain any competent evidence 
establishing that the veteran's aforementioned claimed 
conditions are etiologically related to service, or any 
incident thereof including a reported landmine explosion in 
1951.  


CONCLUSIONS OF LAW

1.  Scarring was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A left arm disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after (June 2004) the adjudication of his 
claims.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In a June 2004 letter implementing VA's duties to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claims, and what the veteran's own responsibilities were 
in accord with the duty to assist.  This letter also provided 
full notice as to the VCAA's provisions, and included the 
statement, "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Italics in original)  
In addition, the veteran was advised, by virtue of a March 
1998 rating decision and a detailed December 1998 Statement 
of the Case (SOC) and subsequent Supplemental SOCs, of the 
pertinent law and what the evidence must show in order to 
substantiate the claims.  All such notices provided by VA 
must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims (except for the PTSD claim) 
has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, in his 1997 
application for compensation, the veteran did not identify 
any treatment sources.  Subsequent statements related to 
treatment for PTSD, which will be sought pursuant to the 
Remand, below.  As for obtaining a medical opinion or 
providing a medical examination, there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims, inasmuch as none of the currently claimed 
conditions was shown in service or after service.  38 C.F.R. 
§§ 3.159(c)(4), 3.326 (2005).

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records reflect that, on enlistment 
examination conducted in June 1949, there were no clinical 
abnormalities and hearing acuity was 15/15 bilaterally.  A 
record dated in January 1951 shows that the veteran suffered 
a superficial laceration of the left wrist.  The December 
1952 separation examination revels no clinical abnormalities, 
and no scars, and shows that hearing acuity was 15/15 
bilaterally.

The veteran filed a claim for a right hand disability, only, 
in March 1953.  At that time, he claimed that his right arm 
was injured when it was hit by a hook from a broken cable in 
November 1950.  That claim was denied in July 1953. 


In November 1997, the veteran filed original service 
connection claims for residuals of a broken left arm, scars, 
hearing loss, and PTSD.  The veteran reported that he was 
wounded in a land mine explosion in June 1951 resulting in 
the aforementioned conditions.  He also maintained that he 
received a Purple Heart as a result of these wounds, and that 
this should serve as evidence of an in-service stressor.

In January 1998, the RO contacted the National Personnel 
Records Center (NPRC) to search for additional service 
medical records.  In a reply received from NPRC in February 
1998, no records were located.  NPRC noted that if records 
had been on file there in July 1973, they might have been 
destroyed in a fire.

In an October 1998 statement from the veteran, he reported 
that he was sent to Korea in June 1951, attached to the 36th 
Engineer group.  He reports the scraper he was pulling behind 
his "CAT" hit a mine near Yundunpo, Korea, causing his 
claimed injuries.  He states that he was treated at a Swedish 
field station for 4 to 5 days, where his wounds were stitched 
and his arm was put in a cast.  He states that he was treated 
in 1998 at the VA outpatient clinic in Santa Rosa, 
California.

VA medical records dated in 1997 and 1999 reflect that during 
that time the veteran underwent psychiatric treatment.  He 
gave a history of his experiences in Korea (as stressors), 
but he apparently did not mention the landmine explosion, as 
there is no documentation of this alleged event, in those 
records.  PTSD was diagnosed in December 1997.  The VA 
treatment records do not show any treatment or diagnoses 
related to scars, the left arm, or hearing loss.

In April 2005, all of the veteran's available service medical 
records were forwarded as furnished by AGO (Adjutant General, 
US Army Personnel Command).  These were the original records, 
but were duplicative of copies of those previously on file.  

The August 2005 SSOC reflects that in May 2005, the NPRC gave 
a negative reply concerning the veteran's reported receipt of 
a Purple Heart.  However, the Board is unable to locate that 
reply in the record.

III.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Even if there is no record of organic disease of the 
nervous system (e.g., sensorineural hearing loss) in service, 
incurrence of such a disorder coincident with service will be 
presumed if it becomes manifest to a compensable degree 
within one year after separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  Notwithstanding the lack of a diagnosis 
of a claimed disorder during active duty, service connection 
may still be granted if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

IV.  Analysis

The Board notes that the veteran's service medical records 
are on file, but may be incomplete.  The United States Court 
of Appeals for Veterans Claims has held that in cases where 
records once in the hands of the Government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind.  The caselaw does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran contends that conditions claimed as scarring, a 
left arm disorder, and bilateral hearing loss are 
attributable to service.  Specifically, he maintains that he 
was wounded in a land mine explosion in June 1951, resulting 
in the aforementioned conditions.  

The veteran's service medical records are entirely negative 
for complaints, findings, treatment, and, most significant, 
any diagnosis pertaining to scarring, a left arm disorder, or 
hearing loss.  The service medical records also fail to make 
reference to any mine explosion or injuries sustained as a 
result of this reported incident.  Of significance is that 
the December 1952 separation examination report reflects that 
clinical evaluation of the upper extremities was normal, 
there were no scars or body markings recorded (although these 
are to be specifically noted, if shown, on the examination 
report); and bilateral hearing was evaluated as 15/15.  

When the veteran filed his original service connection claim 
for scars, a left arm disorder, and bilateral hearing loss in 
1997, he indicated that after service he had not been treated 
for any of these conditions.  Although VA medical records 
dated from 1997 to 1999 were obtained, these were negative 
for complaints, treatment, or a diagnosis related to 
scarring, a left arm disorder, or bilateral hearing loss.  
The records were similarly negative for any reference to a 
mine explosion which reportedly occurred in service in 1951.

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).

In this case, the record contains none of the elements needed 
to prove service connection; (1) there is no medical evidence 
of the currently claimed disabilities, (2) there is no 
medical or credible lay evidence of in-service incurrence or 
aggravation of an injury or disease, and (3) there is no 
medical evidence of a nexus between the currently claimed 
disabilities and service.  See Pond v. West, 12 Vet. App. 
341, 346 (1999); see also Rose v. West, 11 Vet. App. 169, 171 
(1998).

With respect to a claim for bilateral hearing loss, for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation, a veteran may, 
nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

Essentially, this claim must be denied because there is no 
currently diagnosed bilateral hearing loss meeting the 
criteria of 38 C.F.R. § 3.385, or otherwise shown.  As noted, 
the veteran is not required to show that he met the criteria 
specified in 38 C.F.R. § 3.385 at separation, if he now has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, it 
is clear in this case that the records showed normal hearing 
at separation from service, and that there is no clinical 
indication of any hearing deficit after service.  The Board 
must conclude that the veteran's claim for service connection 
under the provisions of 38 C.F.R. § 3.385 is legally 
insufficient.  Therefore, entitlement to service connection 
for right ear hearing loss must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted, the veteran maintains that he has scarring, a left 
arm disorder, and bilateral hearing loss which he believes 
are attributable to service, specifically to a landmine 
explosion which occurred in Korea in 1951.  The Board 
appreciates the sincerity of the appellant's belief in the 
merits of his claims.  However, the Board is not permitted to 
reach medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Similarly, it is well 
established that, as a layman, the veteran is not considered 
capable of opining on matters requiring medical knowledge.  
See Moray v. Brown, 5 Vet. App. 211 (1993).

Further, the Board finds it significant that the veteran did 
not raise service connection claims for scarring, a left arm 
disorder, and bilateral hearing loss, and similarly failed to 
mention the reported in-service occurrence of a landmine 
explosion, until approximately 45 years after his discharge 
from service.  It is clear that he filed a service connection 
claim for a right arm injury in March 1953, shortly after his 
discharge from service, but at that time, did not indicate 
that he had any other service-related injuries or conditions 
and did not report that he sustained any injuries in an 
alleged mine explosion.  Contemporaneous documents, 
statements, and medical evidence dated in 1952 and 1953 
similarly fail to mention any of the veteran's currently 
claimed conditions, or any landmine explosion.

The Board is aware that the service medical records may be 
incomplete.  However, there is no competent documented 
evidence of any of the claimed disorders at discharge in 1952 
or at any time thereafter.  The Court has established that 
symptoms, not treatment, are the essence of continuity of 
symptomatology.  However, in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, there is lengthy gap in evidence of 
treatment from the veteran's discharge in 1952 until 1997, 
and the veteran has indicated that he did not receive 
treatment during that time.  Thereafter, records dated from 
1997 to 1999 show no evidence of complaints, treatment or a 
diagnosis relating to scarring, a left arm disorder, or 
bilateral hearing loss.  As indicated, no complaints, 
treatment, or diagnosis related to scarring, a left arm 
disorder, or bilateral hearing loss are shown by the service 
medical records.  In essence, the veteran's assertions of 
continuity and chronicity, to the extent made, are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (normal medical findings at the time of separation 
from service, and absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim).

With respect to the veteran's claimed receipt of a Purple 
Heart, the record, which includes the DD Form 214, does not 
report the receipt of that award, the veteran has not 
supported his assertion with any documentation, and 
accordingly the provisions of 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, are not for application.  If, in the 
future, evidence is received which corroborates the veteran's 
reported receipt of a Purple Heart, the claims may be 
readjudicated.  

Thus, as explained herein, service connection for scarring, a 
left arm disorder, and bilateral hearing loss is not 
warranted.  The preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for scarring, a left arm disorder and bilateral 
hearing loss is denied.


ORDER

Entitlement to service connection for scars is denied.

Entitlement to service connection for a left arm disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



REMAND

A review of the record reflects that additional evidentiary 
development is necessary with respect to the veteran's PTSD 
claim.  

The record currently contains VA medical records dated from 
1997 to 1999 which reflect that a diagnosis of PTSD has been 
made.  The veteran has a reported stressor described as a 
landmine explosion in June 1951 near Yundunpo, Korea, which 
resulted in injuries for which he was awarded a Purple Heart.  
The record reflects that the veteran served in the United 
States Army, 633rd Engineers LT Equipment CO, APO 301, with 
the 36th Engineer Group.  However, the Board observes that 
the PTSD diagnoses made by VA, in 1997 and 1998, were not 
specifically tied to any stressor, including that described 
above.  Since the record does not indicate that the PTSD 
diagnoses were made on the basis of a verified history of the 
veteran's claimed in-service stressors, they are inadequate 
for rating purposes.  See West v. Brown, 7 Vet. App. 70, 77-
78 (1994).  Accordingly, further psychiatric evaluation may 
be warranted.  

In April 2003, the Board contacted the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
attempt to corroborate the veteran's reported stressor 
(landmine explosion in June 1951 near Yundunpo, Korea) and 
his reported award of a Purple Heart, which was not 
documented in his DD Form 214 or elsewhere in the record.  
The veteran's relevant data and service information was 
included.  In correspondence from the RO dated in April 2003, 
the veteran was notified that the USASCRUR had been contacted 
in the aforementioned regard.

In July 2003, USASCRUR replied, indicating that research was 
not conducted on the veteran's behalf, reasoning that service 
medical records should be checked for the requested 
information.  The Board believes that USASCRUR should again 
be contacted in an attempt to verify the veteran's reported 
stressor.

The record contains a January 2004 deferred rating action, 
indicating that USASCRUR had recommended that the Army 
Reserve Personnel Command (ARPERSCOM) be contacted to verify 
the veteran's reported receipt of a Purple Heart.  In June 
2004, VA contacted ARPERSCOM to verify the veteran's reported 
PTSD stressor and reported receipt of a Purple Heart.

The August 2005 SSOC reflects that, in May 2005, the NPRC 
(National Personnel Records Center) gave a negative reply 
concerning the veteran's reported receipt of a Purple Heart.  
However, the Board is unable to locate that reply in the 
record, and will therefore request that a reply from NPRC as 
to this matter be associated with the record.

In January 2004, the veteran requested that the following 
records be obtained: arrest records for Monmouth County dated 
between 1980 and 1984; records/ships logs from the USS 
Suribachi (AE21), now decommissioned; service personnel 
records; drug and alcohol treatment records from a rehab 
facility in Rota, Spain, dated from 1980 to 1982.  The 
veteran also mentioned a Dr. O., it is not clear where this 
doctor was practicing, or when or for what he treated the 
veteran.  Several of these identified records require 
additional information from the veteran and release 
authorization prior to attempting to secure them. 

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The veteran should be contacted an 
invited to identify any and all of his 
psychiatric /PTSD treatment sources and 
to submit any additional evidence he may 
have in support of his PTSD claim.  In 
this regard additional details from the 
veteran such as dates, locations, names, 
and types of treatment are necessary in 
order to obtain records from the 
following sources mentioned by the 
veteran in his January 2004 statement: 
(1) arrest records for Monmouth County 
dated between 1980 and 1984; (2) drug and 
alcohol treatment records from a rehab 
facility in Rota, Spain dated from 1980 
to 1982; and (3) records of Dr. 
Oberlander.  The veteran should also be 
provided with release authorization forms 
for completion, so that an attempt to 
obtain these records may be made. 

2.  The RO should again contact the NPRC, 
USASCRUR, and/or ARPERSCOM (as warranted) 
in order to verify the veteran's reported 
receipt of a Purple Heart medal and to 
corroborate his reported stressor as a 
landmine explosion in June 1951 near 
Yundunpo, Korea.  It should be explained 
that his service medical records may be 
incomplete.  The record reflects that the 
veteran served in the United States Army, 
633rd Engineers LT Equipment CO, APO 301, 
with the 36th Engineer Group.  A history 
of the veteran's unit of assignment 
should be requested to include a 
description of missions, operations, and 
significant activities.  The veteran has 
also requested that records and desk logs 
from the USS Suribachi (AE21), 
decommissioned, be searched, through the 
aforementioned and other appropriate 
sources.  All search requests and 
responses should be associated with the 
record.

3.  The veteran has requested that his 
service personnel records be obtained and 
associated with the file.  

4.  The RO must thereafter make a 
specific determination, based upon the 
complete record, including all evidence 
compiled pursuant to this Remand, as to 
whether the veteran was involved in 
combat or was otherwise exposed to a 
stressor or stressors in service.  If 
combat participation is not found, the RO 
must determine which, if any, of the 
claimed stressor(s) are verified.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  After the actions ordered above are 
completed, and if the RO determines that 
the veteran was indeed exposed to one or 
more stressor events in service, the 
veteran should be scheduled for a VA 
examination. 

a.  The examiner should determine 
whether the veteran indeed warrants a 
diagnosis of PTSD based upon such 
stressor(s), pursuant to the criteria 
set forth in the Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify any and all 
stressor(s) upon which the diagnosis 
is based.

b.  The claims file, to include this 
remand, a list of the stressors 
compiled by the RO, and any 
information provided by USASCRUR must 
be provided to the examiner for 
review in conjunction with the 
examination.  The examiner must 
annotate the examination report to 
indicate whether a review of the 
claims file was accomplished.

6.  Thereafter, the RO should 
readjudicate the appellant's PTSD claim.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
August 2005 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


